Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant is advised that the Notice of Allowance mailed 10/20/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Prosecution on the merits of this application is reopened on claims 1-13 considered unpatentable for the reasons indicated below: 

The instant application having application No. 17/096,812 has a total of 13 claims pending in the application; there are 3 independent claim and 10 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/19/2019.
INFORMATION CONCERNING CLAIMS:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto “Muto” (US 2007/0067584 A1).
1.	As per claim 1, Muto teaches an information processing apparatus (storage system, at figure 1, and paragraph 46, which describes that the “storage system includes a host computer (hereinafter abbreviated a host) 300, a first storage apparatus (100), and a second storage apparatus (200) which are connected via communication means”) including a nonvolatile first storage device (HDD 131 in primary storage apparatus 100) and a nonvolatile second storage device (HDD 131 in secondary storage apparatus 200), the information processing apparatus comprising:
a first communication interface (IF) (communication link 401, 402, see paragraph 46, which describes that the “host 300 and the first storage 100 are connected to each other by a communication link 401, whilst the host 300 and the second storage apparatus 200 are connected to each by a communication link 402”; and  paragraph 48, which describes a “communication processing unit of the host 300 and a host interface (I/F) control unit 111 of the first storage apparatus 100 are connected to each other by the communication link 401.  Similarly, the communication processing unit of the host 300 and a host interface (I/F) control unit 111 of the second storage apparatus 200 are connected to each other by the communication link 402”) configured to receive a writing instruction of data (see paragraph 2, which describes a “process of redundant writing (also referred to as doubling) of data from the host computer to redundant storage apparatus”; and paragraph 29, which describes “redundant writing (redundant I/O) of data is performed from a host computer into a first volume of a first storage apparatus and a second volume of a second storage apparatus”);
a second communication IF (communication link 401) configured to transmit the writing instruction to the first storage device (HDD 131 in primary storage apparatus 100);
a third communication IF (communication link 402) configured to transmit the writing instruction to the second storage device (HDD 131 in secondary storage apparatus 200); and
a controller (control unit 111 in storage apparatuses 100, 200) configured to control transmission of data to the first storage device (HDD 131 in storage apparatus 100) via the second communication IF (communication link 401), and transmission of data to the second storage device (HDD 131 in storage apparatus 200) via the third communication IF (communication link 402),
 wherein, based on a status in which a response to the writing instruction is received from the first storage device, and a response to the writing instruction is not received from the second storage device, the controller continues transmission of the data to the first storage device, and stops transmission of the data to the second storage device (see figure 4 which shows communication link 401 (“instruction for synchronization”), and communication link 402 (“failure”), and paragraph 108, which describes “in FIG. 4, at the time of occurrence and detection of a failure (C2), I/O in redundant I/O is continued in the primary system, whilst I/O is impossible due to the failure in the secondary system.  In this example, the failure occurs and is detected on the communication link 402 of the secondary system.  In this state, even if an I/O request to the secondary system of redundancy I/O from the host 300 is executed, the process cannot be normally completed due to the failure. Alternatively, upon recognition of the failure, the host 300 stops execution of the I/O request to the secondary system and then performs single writing only on the primary system”; in other words, Muto teaches continuing transmission of data to the primary system via link 401, and stopping transmission to the secondary system via link 402 upon detecting a failure);
wherein, based on a status in which the second communication IF (“completion notification” via communication link 401 in figure 5) receives a completion notification of storing the data issued by the first storage device, the first communication IF (communication link 401) transmits a completion notification of processing corresponding to the writing instruction (see paragraph 117, which describes that “immediately after the completion of the synchronization process in C2, the primary and secondary storage apparatuses (100, 200) each issue a completion notification for return to redundancy to the host 300 from the synchronization point detecting unit 123.  In this case, the completion notification to the host 300 is a certain form of communication and information for notifying (reporting to) the host 300 that synchronization of the JNLs (61, 62) and the data Vs (51, 52) in the primary and secondary systems has been completed”; see also paragraph 121, which describes “receiving the completion notification from the primary storage apparatus 100” even “if the host 300 cannot receive the completion notification from the secondary storage apparatus 200”).
2. As per claim 13, Muto teaches a control method (see figure 8, and paragraph 136) of an information processing apparatus (storage system, at figure 1, and paragraph 46, which describes that the “storage system includes a host computer (hereinafter abbreviated a host) 300, a first storage apparatus (100), and a second storage apparatus (200) which are connected via communication means”) including a nonvolatile first storage device (HDD 131 in primary storage apparatus 100) and a nonvolatile second storage device (HDD 131 in secondary storage apparatus 200), a first communication IF (communication link 401, 402, see paragraph 46, which describes that the “host 300 and the first storage 100 are connected to each other by a communication link 401, whilst the host 300 and the second storage apparatus 200 are connected to each by a communication link 402”; and  paragraph 48, which describes a “communication processing unit of the host 300 and a host interface (I/F) control unit 111 of the first storage apparatus 100 are connected to each other by the communication link 401.  Similarly, the communication processing unit of the host 300 and a host interface (I/F) control unit 111 of the second storage apparatus 200 are connected to each other by the communication link 402”) configured to receive a writing instruction of data (see paragraph 2, which describes a “process of redundant writing (also referred to as doubling) of data from the host computer to redundant storage apparatus”; and paragraph 29, which describes “redundant writing (redundant I/O) of data is performed from a host computer into a first volume of a first storage apparatus and a second volume of a second storage apparatus”), a second communication IF (communication link 401) configured to transmit the writing instruction to the first storage device (HDD 131 in primary storage apparatus 100), a third communication IF (communication link 402) configured to transmit the writing instruction to the second storage device (HDD 131 in secondary storage apparatus 200), and a controller (control unit 111 in storage apparatuses 100, 200) configured to control transmission of data to the first storage device (HDD 131 in storage apparatus 100) via the second communication IF (communication link 401), and transmission of data to the second storage device (HDD 131 in storage apparatus 200) via the third communication IF (communication link 402), the control method comprising:
the controller (control unit 111 in storage apparatuses 100, 200) continuing transmission of the data to the first storage device, and stopping transmission of the data to the second storage device, based on a status in which a response to the writing instruction is received from the first storage device, and a response to the writing instruction is not received from the second storage device (see figure 4 which shows communication link 401 (“instruction for synchronization”), and communication link 402 (“failure”), and paragraph 108, which describes “in FIG. 4, at the time of occurrence and detection of a failure (C2), I/O in redundant I/O is continued in the primary system, whilst I/O is impossible due to the failure in the secondary system.  In this example, the failure occurs and is detected on the communication link 402 of the secondary system.  In this state, even if an I/O request to the secondary system of redundancy I/O from the host 300 is executed, the process cannot be normally completed due to the failure.  Alternatively, upon recognition of the failure, the host 300 stops execution of the I/O request to the secondary system and then performs single writing only on the primary system”; in other words, Muto teaches continuing transmission of data to the primary system via link 401, and stopping transmission to the secondary system via link 402 upon detecting a failure); and
the first communication IF (communication link 401) transmitting a completion notification of processing corresponding to the writing instruction, based on a status in which the second communication IF (“completion notification” via communication link 401 in figure 5) receives a completion notification of storing the data issued by the first storage device (see paragraph 117, which describes that “immediately after the completion of the synchronization process in C2, the primary and secondary storage apparatuses (100, 200) each issue a completion notification for return to redundancy to the host 300 from the synchronization point detecting unit 123.  In this case, the completion notification to the host 300 is a certain form of communication and information for notifying (reporting to) the host 300 that synchronization of the JNLs (61, 62) and the data Vs (51, 52) in the primary and secondary systems has been completed”; see also paragraph 121, which describes “receiving the completion notification from the primary storage apparatus 100” even “if the host 300 cannot receive the completion notification from the secondary storage apparatus 200”).
3. As per claim 2, Muto further teaches: 
“wherein, based on a status in which the second communication IF receives a failure notification of storing the data into the first storage device, the first communication IF transmits a failure notification of processing corresponding to the writing instruction” (Fig. 4, paragraph 108 shows a detection failure on communication link 402 while communication with the first storage apparatus 100 via communication link 401 will continue). 
4. As per claim 3, Muto further teaches: 
“wherein the controller performs counting of a first timer upon receiving a response to the writing instruction from the first storage device, and wherein, in a case where the first timer exceeds a first threshold value without receiving a response to the writing instruction from the second storage device, the controller continues transmission of the data to the first storage device, and stops transmission of the data to the second storage device” (paragraph 121, if host cannot receive a completion notification from the second storage apparatus (e.g., failed  storage apparatus after lapse of a predetermined time, host set the state of second storage apparatus as V or blocked state; time out in Fig. 8).  
5. As per claim 4, Muto further teaches: 
“wherein, in a case where a response to the writing instruction is received from the second storage device before the first timer exceeds the first threshold value, the controller cancels the first timer” (paragraph 119, upon receiving completion notification from both apparatuses within a predetermined time period, host update the state and return to normal state or C1 state shown in Fig. 3). Muto does expressly teach timer but teaches a predetermined time period or timeout. Thus, Muto inherently teaches timer.
6. As per claim 5, Muto further teaches: 
wherein, in a case where a response to the writing instruction is received from the second storage device before the first timer exceeds the first threshold value, the controller continues transmission of the data to the first storage device and the second storage device (paragraph 119, when completion notification from the both storage apparatuses 100 and 200 received within a predetermine time, writing to both storage apparatuses continues; Fig. 8 and paragraph 0138, shows state S1 and S2 when writing in volumes in the storage apparatuses normally completed). 
7. As per claim 6, Muto further teaches: 
“wherein the controller starts counting of a second timer upon the second communication IF and the third communication IF transmitting a writing instruction of the data, and wherein, in a case where the second communication IF receives the completion notification issued by the first storage device before the second timer exceeds a second threshold value, the first communication IF transmits the completion notification” (paragraphs 148-150, Fig. 8, at step S15 a state check of primary storage apparatus performed and at S16 and state report from the primary storage apparatus via communication link 401 is received prior to predetermined timeout; at S17 a state check sent to the second storage apparatus and at S18 a timeout or a predetermined amount of time elapsed and secondary storage apparatus failed to respond).
8. As per claim 7, Muto further teaches: 
“wherein, in a case where the second communication IF does not receive the completion notification issued by the first storage device when the second timer exceeds the second threshold value, the first communication IF transmits a failure notification of processing corresponding to the writing instruction.” (paragraphs 148-150, Fig. 8, at step S15 a state check of primary storage apparatus performed and at S16 and state report from the primary storage apparatus via communication link 401 is received prior to predetermined timeout; at S17 a state check sent to the second storage apparatus and at S18 a timeout or a predetermined amount of time elapsed and secondary storage apparatus failed to respond; see also upper left corner of Fig. 5 that shows: RECEIVED -> C1, NOT RECEIVED -> C2).
9. As per claim 8, Muto further teaches: 
“wherein the controller starts counting of a second timer upon the second communication IF and the third communication IF transmitting a writing instruction of the data, and wherein, by satisfying at least one of a first condition requiring that the second communication IF receives the completion notification issued by the first storage device, or a second condition requiring that the third communication IF receives a completion notification of storing the data issued by the second storage device, before the second timer exceeds a second threshold value, the first communication IF transmits a completion notification of processing corresponding to the writing instruction” (paragraphs 147-148, Fig. 8, at S15 the state of first storage apparatus checked and at S16 a state report (e.g., notification) is received, at S17 the state of the second storage apparatus checked and at S18 a state report is not received with a predetermined time or timeout; paragraph 18 teaches that one of the two storage systems can be normal and send the completion notification and the other storage apparatus unable to send a complete notification because of failure, which can be either of storage apparatuses 100 or 200 shown in Fig. 4; Figs 3-5 of Muto shows an example of the primary storage apparatus 100 to be normal and sends a completion notification to the host and secondary is not able to send a completion notification within a predetermined time period because of failure, however if primary storage fails and the secondary storage apparatus operate normally the procedure for failure detection and data recovery is similar).
10. As per claim 10, Muto further teaches: 
“wherein the controller determines whether recovery processing of causing the second storage device to store the data stored in the first storage device is necessary, and wherein, in a case where the recovery processing is necessary, the controller reads out the data stored in the first storage device, and causes the second storage device to store the read-out data” (paragraph 18, teaches in order failed system be recovered, data of normal volume or normal system is copied (e.g., read-out) and transferred to the failed system such that both storage apparatus contained the same or redundant data; Fig. 5 shows data “C” in data volume 52 of storage apparatus of 200 (e.g., secondary apparatus) is recover from data “C” of volume 51 of primary apparatus 100, after recovery both system contain the same data “C”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Akiba “Akiba” (US 2018/0113772 A1).
11. Per claim 9, Muto teaches all limitations included in claim 8 but does not expressly teach while Akiba discloses: 
“wherein, in a case where the second communication IF does not receive the completion notification issued by the first storage device (e.g., Fig. 3, paragraph 30, When a writing completion response is not received from either of the two storage devices 110 and 111, it is processed as an error; Fig. 1, connection between storage device 110 and disk controller 109), and the third communication IF does not receive the completion notification of storing the data issued by the second storage device (e.g., Fig. 3, paragraph 30, When a writing completion response is not received from either of the two storage devices 110 and 111, it is processed as an error; Fig. 1, connection between storage device 118 and disk controller 109), when the second timer exceeds the second threshold value (e.g., Fig. 3, paragraph 35, predetermined amount of time of step S303 described above can be set by a user, the first communication IF transmits a failure notification of processing corresponding to the writing instruction” (e.g., Fig. 3, paragraph 30, When a writing completion response is not received from either of the two storage devices 110 and 111, it is processed as an error; Fig. 1, connection between host computer 117 and disk controller 116).
Disclosures by Muto and Akiba are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage system allowing redundant writing taught by Muto to include the write completion response is not received from either of two storage devices within a predetermine time from either two storage devices disclosed by Akiba.
The motivation for including the not receiving write completion as taught by paragraph [0009] of Akiba is to provide a technique that can suppress a decrease of access performance of a device as a whole even in a case of performing mirroring by using a plurality of storage devices that have access performance different to each other.
Therefore, it would have been obvious to combine teaching of Akiba with Muto to obtain the invention as specified in the claim.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Matsumoto “Matsumoto” (US 2018/0024613 A1).
12. Per claim 11, Muto teaches all limitations included in claim 1 but does not expressly teach while Matsumoto discloses: “a first serial advanced technology attachment (SATA) circuit (e.g., SATA Bridge control unit 112 in Fig. 2) and a second SATA circuit (e.g., SATA host control unit 111 in Fig. 2), wherein the first communication IF (e.g., H-Host-IF 206 in Fig. 2), the second communication IF (e.g., B-Host1-IF 207 in Fig. 2), and the third communication IF (e.g., B-Host2-IF 208 in Fig. 2) are included in the first SATA circuit, and wherein the second SATA circuit transmits a writing instruction of the data into the first communication IF, and the first  communication IF transmits a notification corresponding to the writing instruction to the second SATA circuit” (e.g., paragraph 42, Fig. 2; paragraph 47, FIG. 3 illustrates examples of internal configurations of the SATA host control unit 111 and SATA bridge control the unit 112. An HCPU 301 performs overall control as a SATA controller, such as processing for issuing a SATA command, processing for transferring transmission/reception data, and processing for receiving a status).
Disclosures by Muto and Matsumoto are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage system allowing redundant writing taught by Muto to include the SATA host and SATA bridge control unit disclosed by Matsumoto.
The motivation for including the SATA host and control unit as taught by paragraph [0005] of Matsumoto is to reduce power in both SATA-IF and power of main body at run- time.
Therefore, it would have been obvious to combine teaching of Matsumoto with Muto to obtain the invention as specified in the claim.
13. Per claim 12, Matsumoto further teaches:
“a printer configured to print image data onto a sheet (e.g., paragraph 35 printing unit 5000 in Fig. 1); an image processing circuit configured to perform image processing of the image data (e.g., paragraph 28 image processing unit 110 in Fig. 1); a central processing unit (CPU) configured to control the image processing unit (e.g., paragraph 28 main CPU 101 in Fig. 1); and a SATA circuit including the first communication IF (e.g., Fig. 2, paragraph 42, H-HOST-IF 206), the second communication IF (e.g., Fig. 2, paragraph 42, B-HOST1-IF 207), and the third communication IF (e.g., Fig. 2, paragraph 42, B-HOST2-IF 208), wherein the CPU transmits a writing instruction of the data to the first communication IF, and wherein the first communication IF transmits a notification corresponding to the writing instruction to the CPU” (e.g., Fig. 3 paragraph 47, An HCPU 301 performs overall control as an SATA controller, such as processing for issuing an SATA command, processing for transferring transmission/reception data, and processing for receiving a status).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/           Primary Examiner, Art Unit 2135
September 6, 2022